

116 HR 3362 : Small Airport Mothers’ Rooms Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionH. R. 3362IN THE SENATE OF THE UNITED STATESDecember 17, 2019ReceivedAN ACTTo amend title 49, United State Code, to require small hub airports to construct areas for nursing mothers, and for other purposes.1.Short titleThis Act may be cited as the Small Airport Mothers’ Rooms Act of 2019.2.Mothers’ roomsSection 47107(w) of title 49, United States Code, is amended—(1)in paragraph (1) by striking In fiscal year 2021 and all that follows through the Secretary of Transportation and inserting The Secretary of Transportation;(2)in paragraph (1)(B) by striking one men’s and one women’s and inserting at least one men’s and at least one women’s;(3)by striking paragraph (2)(A) and inserting the following:(A)Airport sizeThe requirements in paragraph (1) shall only apply to applications submitted by the airport sponsor of—(i)a medium or large hub airport in fiscal year 2021 and each fiscal year thereafter; and(ii)a small hub airport in fiscal year 2023 and each fiscal year thereafter, but only if such airport has been categorized as a small or medium hub airport for the 3 consecutive fiscal years prior to the fiscal year in which the application is submitted.;(4)in paragraph (2)(B) by striking the date of enactment of this Act complies with the requirement in paragraph (1) and inserting October 5, 2018, complies with the requirement in paragraph (1)(A); and(5)in paragraph (2)(C) by striking paragraph (1) and inserting paragraph (1)(A).Passed the House of Representatives December 16, 2019.Cheryl L. Johnson,Clerk